Citation Nr: 1339527	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  08-29 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In December 2008, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Little Rock RO.  A transcript of this hearing was prepared and associated with the claims file.

In December 2009, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

In August 2011, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  Any future adjudication of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no more than Level III hearing in the right ear and no more than Level III hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes March 2007 and April 2007 evidentiary development letters, which were issued prior to the initial adjudication of his claim in June 2007, in which the RO advised the appellant of the evidence needed to substantiate his increased rating claim.  The appellant was advised in these letters of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and his identified private medical records.

The RO arranged for the Veteran to undergo VA examinations in connection with his hearing loss claim in April 2007, June 2008, January 2009, May 2009, and March 2012.  The Board finds that the resulting examination reports from the first three examinations are adequate for the purpose of determining entitlement to the increased rating that is sought.  The examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disabilities.  For these reasons, the Board concludes that the April 2007, June 2008, and January 2009 examination reports in this case provide an adequate basis for a decision.

The Board notes that the May 2009 VA examination report notes that the Veteran's puretone and word recognition test results were not acceptable for rating purposes.  It explained that the "pure tone thresholds are considered to be unacceptable for rating purposes due to poor inter-test and test-retest reliability," and noting that the "Veteran has present ipsilateral acoustic reflexes at levels softer than he claims his pure tone thresholds to be.  Poor intratest reliability."

The Board further observes that the March 2012 VA examination report notes that its testing results were "not valid for rating purposes" for the following reason: 

Test reliability is POOR and is not considered acceptable for rating purposes.  There is a PTA/SRT mismatch, which confirms that pure tone thresholds are elevated.  Word recognition scores also have POOR reliability due to a high number of non-responses and will not be reported due to the poor reliability.  Ipsilateral acoustic reflexes were present at 80 dB in both ears, which also confirms that the pure tone thresholds have POOR reliability.  

Therefore, the audiological testing results that are listed in this examination report cannot be used to evaluate the severity of the Veteran's hearing loss.  The Board does find, however, that the May 2009 and March 2012 examination reports do provide probative descriptions of the Veteran's observations regarding his functional impairment, and that these notations can be used in deciding the Veteran's claim.

Given the unreliability of the most recent two VA examinations, the Board has considered whether to remand this claim for a new VA examination.  The Board finds, however, that the concerns that were raised by the Veteran about the May 2009 and March 2012 examinations (and about other prior examinations) cannot be rectified by a new examination.  Specifically, the Veteran has raised multiple concerns over the methodology of the VA examinations, including noting that he was instructed to guess at answers even if he was not sure whether he had heard a sound or understood a word.  The Board notes that VA audiological examinations are administered using a consistent methodology with a standard set of instructions and that a new examination would not rectify the Veteran's concerns over the methodology itself.  

Second, the Veteran has expressed concerns over the demeanor and the professionalism of past VA examiners, particularly the audiologist who conducted the March 2012 VA examination, and has expressed disappointment with "the VA audiology clinic in North Little Rock" in general.  The Board observes that an examination that was scheduled at the Shreveport VAMC in December 2011 was cancelled because the Veteran's home "is not in our jurisdiction."  The Shreveport VAMC directed that the "request should go to the VA that did the previous exam."  The Board does not have the authority to direct that an examination be conducted at a particular facility.

The Board has also considered whether a remand for a more current examination is necessary given the Veteran's August 2012 written statement noting that his "overall hearing has gotten worse in the last few months.  Frustration from my family has gotten worse as observed by their verbal comments and displayed mannerisms."  Given the history of the Veteran's complaints, the results of the May 2009 and March 2012 VA examinations, and the interest of avoiding endless remands, the Board finds that a remand for a new VA examination is not warranted.

The Board also has considered whether it may rate the Veteran's service-connected hearing loss based on the May 2001, December 2006, and January 2009 audiological reports from the Veteran's private audiologist.  As part of the May 2009 VA examination report, the VA audiologist reviewed the private audiology reports.  She noted that "[w]ord recognition scores vary greatly depending upon the word list used, the manner the list is presented and the gender of the speaker reciting the word list."  She further stated that "[i]t is possible for hearing to fluctuate slightly from test to test, examiner to examiner and equipment to equipment; however, that would not explain the extreme disparity between the testing conducted by Arkansas Otolaryngology on 1-5-09 and the results obtained here at the VA on 1-19-07, 4-2-07, 6-9-08 and 1-16-09 as well as the original two test[s] conducted by Arkansas Otolaryngology [in May 2001 and December 2006]."  Based on this opinion, the Board concludes that the results that were obtained by the testing methods that were employed by the private audiologist cannot be accurately applied to VA's hearing loss charts.

This conclusion is confirmed by the development that was conducted following the August 2011 Board remand.  In its prior remand, the Board directed that the Appeals Management Center (AMC) determine whether the private audiology reports were conducted using testing methodologies that are required by the VA rating formula.  Broadly, VA regulations require the examiners to use a puretone audiometry test and a controlled speech discrimination test (Maryland CNC) to determine the level of impairment of hearing acuity.  38 C.F.R. § 4.85(a).  In an October 2011 response to an October 2011 AMC inquiry, the Veteran's private audiologist stated that he does not use a Maryland CNC speech discrimination test.  The Board notes that a different testing methodology produces different findings and that there is no way for the Board to determine the Veteran's Maryland CNC test scores based on the non-Maryland CNC test scores of the private audiology testing.  Therefore, the Board cannot rate the Veteran's hearing loss based on the speech discrimination scores of the private audiology examinations that were not conducted using the Maryland CNC test.

Next, the Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2013).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Board observes that the June 2008, January 2009, May 2009, and March 2012 examination reports of record describe the Veteran's reported functional impairment.  Thus, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the examiners discussed the functional effects of the Veteran's hearing problems in the examination reports.  For these reasons, the Board concludes that the reports of the June 2008, January 2009, May 2009, and March 2012 examinations provide an adequate basis for a decision based on functional impairment.

The Veteran has been afforded DRO and Board hearings in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2013) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the Board hearing, the undersigned enumerated the issue on appeal and elicited detailed testimony from the Veteran regarding the functional impacts that his hearing loss has on his daily life.  In addition, in the remand following the Board hearing, the undersigned gave the Veteran the opportunity to undergo a new VA examination in order to obtain up-to-date audiological information that could be used to decide his claim.  Thus, the obligations under 38 C.F.R. 3.103(c)(2) are met.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Increased Rating

The Veteran has claimed entitlement to a compensable disability rating for his service-connected bilateral hearing loss.  Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating hearing loss, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is X to XI; where hearing in the better ear is II and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear IV to V.  A 20 percent evaluation is provided where hearing in the better ear is III and hearing in the poorer ear is VII to XI; where hearing in the better ear is IV and hearing in the poorer ear is VI to VIII; or where hearing in the better ear is V and hearing in the poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Again, before discussing the evidence of record, the Board observes that the record contains copies of private audiology examinations that have been submitted by the Veteran in support of his claim.  An October 2011 statement from the Veteran's private audiologist reflects that the Maryland CNC test was not employed.  Applicable regulations require, however, that the Maryland CNC test be used.  Moreover, comments from the VA examiners indicate that the overall testing conducted by the private examiner is unreliable.  Therefore, the Board cannot rate the Veteran's hearing loss based on the private audiology examinations, and will only use the audiology scores from the April 2007, June 2008, and January 2009 VA examinations.

The Veteran underwent a VA examination in April 2007.  The resulting examination report shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
80
90
LEFT
10
20
35
80
100

The puretone threshold average was 58 in the right ear and 59 in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 88 percent in the right ear and 88 percent in the left ear.  The above audiological findings show Level III hearing acuity in the right ear and Level III hearing acuity in the left ear under Table VI.  Under Table VII, these findings warrant a noncompensable disability rating.

The Veteran next underwent a VA examination in June 2008.  At this examination, he reported that his hearing loss causes problems when he is communicating with his family.  The resulting examination report shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
85
90
LEFT
25
35
40
90
100

The puretone threshold average was 61 in the right ear and 66 in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 88 percent in the right ear and 90 percent in the left ear.  The above audiological findings show Level III hearing acuity in the right ear and Level III hearing acuity in the left ear under Table VI.  Under Table VII, these findings warrant a noncompensable disability rating.

The Veteran next underwent a VA examination in January 2009.  At this examination, he reported that his hearing loss causes problems when he is communicating with his family.  The resulting examination report shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
85
90
LEFT
25
35
40
90
100

The puretone threshold average was 61 in the right ear and 66 in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 90 percent in the right ear and 90 percent in the left ear.  The above audiological findings show Level III hearing acuity in the right ear and Level III hearing acuity in the left ear under Table VI.  Under Table VII, these findings warrant a noncompensable disability rating.

As noted above, the May 2009 and March 2012 VA examiners determined that the audiogram findings were unacceptable for rating purposes.  Therefore, the Board will not discuss those findings.  In terms of functional impairment, however, the Veteran again reported at his May 2009 examination that he has problems communicating with his family due to his service-connected hearing loss.  At his March 2012 examination, he "reported that his hearing loss causes him to miss out on a lot in conversations and causes frustration in his relationships."

In addition to the above audiograms, the record contains lay statements from the Veteran and his spouse concerning the functional impact of his hearing loss on his daily life.  An April 2007 from the Veteran's wife notes that the Veteran "still cannot hear, even with his hearing aids in his ears."  She describes the frustrations that she, their children, and their grandchildren have, having to yell so that the Veteran might hear them.  She describes "yelling at him, trying to get him to hear me, and sometimes when I think he hears me, he hears something totally different than what I just said, and gives me an answer to what he thought he heard me say."  

In an April 2007 statement, the Veteran described the frustrations he has had in missing the things his children have said to him and the devastating effect it has had on his relationships.  He also described having missed out on opportunities for promotion in his employment at the Postal Service because of a lack of hearing.  

At his December 2008 DRO hearing, the Veteran testified that he used to be an Assistant Post Master who supervised 87 employees but that, because of his hearing problems, he now works in a small post office by himself.  He often has difficulties hearing people who are not standing directly in front of him, and he noted particular difficulties understanding his grandchildren and customers at the post office.

At his December 2009 Board hearing, the Veteran again reported that he misses a lot of conversation if he does not have his hearing aids in, and that he misses parts of conversations even when he is wearing his hearing aids.  His spouse testified that the Veteran cannot hear anything someone says if they are sitting next to or behind him and that he relies on reading lips to understand people.  They also testified that the television is very loud in their house.  

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns of hearing impairment) do not apply to the appellant's situation as none of the audiometric results of these evaluations show puretone thresholds of loss of 55 decibels or greater in all 1000, 2000, 3000, and 4000 Hertz frequencies for either ear.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as neither ear is shown to manifest 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz at any point.

There are no contrary medical findings of record suggesting that the appellant's hearing loss meets the puretone or speech discrimination thresholds necessary for a compensable evaluation at any point during this appeal.

When asked about the functional impact of his hearing loss, the Veteran reported difficulties with speech discrimination ability and communication problems.  

In reaching this conclusion, the Board acknowledges the contentions put forth by the Veteran regarding the impact his service-connected bilateral hearing loss has on his daily activities.  However, as noted previously, because disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Therefore, when applying the audiological examination test results, the Board is compelled to conclude that the preponderance of the evidence is against granting entitlement to a compensable disability rating at any point during this appeal.  There is no competent evidence of record to refute the examination findings.  

As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  Therefore, entitlement to a compensable disability rating for bilateral hearing loss is not warranted.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, as discussed above, the relevant hearing loss criteria contemplate both the Veteran's puretone and speech discrimination scores as well as his own descriptions of how this disability impacts his ordinary conditions of daily life.  The Veteran's reports of difficulties hearing and understanding people who are talking to him in various settings are quantified by the puretone (for difficulty hearing) and speech discrimination (for difficulty understanding) tests.  The evidence does not indicate the presence of any impairment that cannot be classified in one of the above categories.  

The Board, therefore, has determined that the available schedular evaluation for the service-connected bilateral hearing loss in this claim is adequate.  Therefore, referral of the bilateral hearing loss disability in this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.


REMAND

At the December 2008 DRO hearing, the Veteran's accredited representative described the Veteran as "still currently employed but he [is] hanging on.  He has been moved around due to this service connected disability."  The representative expressly stated that "I want to put in the record that [38 C.F.R. §] 4.16 is under consideration, and it talks about individual unemployability....  [H]e is service connected for a disability that is impeding his ability to maintain his employment."

The Board finds that the Veteran has therefore raised a claim for TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Therefore, the Board finds that a remand is necessary so that the AMC/RO can provide appropriate notice on that aspect of the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper Veterans Claims Assistance Act (VCAA) notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


